DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


EXAMINER’S AMENDMENT
The application has been amended as follows: The title is amended to:
COLOR CONVERSION TABLE CORRECTOR THAT CORRECTS THE COLOR CONVERSION TABLE ACCORDING TO DATA RELATED TO A FIRST CAPTURED IMAGE EXCLUDING A SPECIFIED AREA 

Allowable Subject Matter
Claims 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 4-11 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a color conversion table corrector that corrects a color conversion table used in an image data generation device, the color conversion table corrector comprising a hardware processor that: obtains data related to a print image; obtains first target data based on a first captured image obtained by capturing an image of a first color matching target corresponding to the print image; decides a specific area, in the first captured image, which is not used to correct the color conversion table; and corrects the color conversion table according to the data related to the print image and the first target data based on the first captured image excluding the specific area; wherein: the hardware processor further obtains second target data related to a color of a second color matching target, the second target data is obtained based on a second captured image obtained by capturing an image of the second color matching target; and the hardware processor judges an area where the second captured image and the first captured image are similar to each other and decides the judged area in the first captured image as the specific area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,284,749 to Yamaguchi provides a printer, a non-
transitory computer-readable storage medium and a scanner-profile creation method. In
a printer including a print engine, a scanner and a color measurement device, or a
printing system including a printer, a scanner and a color measurement device, a
controller creates a scanner profile by using RGB values and color measurement values
obtained by measuring a first color chart with the scanner and color measurement
device, and determines a first color gamut and a second color gamut of the printer by
using one or both of RGB values and color measurement values obtained by measuring
the first color chart and a second color chart, respectively, where the second color chart
includes at least color patches in specific colors representing a color gamut of the
printer. The controller further corrects the scanner profile by comparing the first color
gamut and the second color gamut.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672